Citation Nr: 0920930	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-30 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for right thigh 
nerve disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel








INTRODUCTION

The Veteran had active military service from September 1983 
to May 1994, from April 1996 to September 1996, and from 
March 1998 to August 2005.  

The Veteran initially appealed the November 2005 rating 
decision denying service connection for bilateral carpel 
tunnel syndrome.  As the Veteran was granted service 
connection for this disability in a September 2008 rating 
decision, this issue is no longer before the Board.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  



FINDING OF FACT

The Veteran's right thigh nerve disorder is manifested by 
numbness and hypersensitivity associated with the lateral 
cutaneous nerve, but not by at least moderate incomplete 
paralysis.



CONCLUSION OF LAW

The criteria for an initial compensable rating for right 
thigh nerve disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1, 4.7, 
4.10, 4.124a, Diagnostic Code 8529 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Analysis

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for right thigh nerve disability, VA 
provided the Veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in a September 
2008 correspondence, except as to notice of the effective 
date to be assigned in the event the thigh nerve disability 
claim was successful.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Once, however, his claim was 
substantiated through the grant of service connection and he 
was assigned an initial disability rating and effective date 
for the grant of service connection, VA had no further notice 
obligations under 38 U.S.C.A. § 5103(a) with respect to the 
Veteran's disagreement with the initial rating assigned.  The 
record reflects that the Veteran did receive the notice to 
which he is entitled under 38 U.S.C.A. §§ 5103A and 7105.  
See Dingess/Hartman, 19 Vet. App. at 490-91.

In any event, the RO last readjudicated the claim in a 
January 2009 supplemental statement of the case.  Neither the 
Veteran nor his representative has alleged prejudice from the 
failure to provide preadjudicatory notice as to the initial 
rating and/or effective date assigned.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008) (clarifying that prejudice is not 
presumed from the failure to provide preadjudicatory notice 
of a downstream element where the underlying claim for 
service connection has been substantiated).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As this appeal originates from the rating 
decision which assigned the initial disability evaluation, 
Vasquez-Flores is inapplicable.  In any event, the Board 
notes that the September 2008 correspondence essentially 
provided the type of notice required by Vasquez-Flores.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  He has received two VA examinations in 
connection with his claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Initial Disability Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right thigh nerve disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.   
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual Background

Service connection for right thigh nerve damage was granted 
in a November 2005 rating decision.  The RO implementing the 
grant assigned a 0 percent evaluation effective September 1, 
2005.  This evaluation has remained in effect since that 
time.

The Veteran's service treatment records (STRs) indicate that 
he underwent a sigmoidectomy with end to side 
colpoproctostomy in December 2003.  In November 2004 he was 
treated for numbness in the right lateral thigh in the 
distribution of the lateral femoral cutaneous nerve of the 
thigh.  The Veteran indicated that the numbness was an 
annoyance that began directly after surgery, first as 
complete numbness of the right leg, but quickly resolving 
into numbness of the right thigh.  He stated that the 
numbness would occasionally rouse him from sleep.  He denied 
any true pain or burning paraesthesias.  The physician noted 
that as the Veteran's sensory nerve was most likely 
transectioned during his surgery, he will experience numbness 
in the right thigh permanently.  The attending physician 
diagnosed the Veteran as having meralgia paraesthetica, 
noting that this disorder most often accompanies abdominal 
surgeries, and prescribed Neurontin.

The Veteran was afforded a VA examination in June 2005.  He 
complained of constant numbness, burning, anesthesia, and 
weakness of the affected thigh.  The Veteran stated that the 
nerve damage prevented him from working out, but that the 
effect of the condition on his daily activity was minimal.  
He denied any time lost from work.  The Veteran's 
neurological examination showed motor function within normal 
limits.  The right lower extremity reflexes reveal knee jerk 
2+ and ankle jerk 2+.  The left lower extremity was 
identical.  The examiner opined that the Veteran reported 
abnormal sensory function accompanying sensation loss of the 
right thigh (L1, L2-3) with normal motor functions.  The 
Veteran was diagnosed as having right thigh nerve damage.

The Veteran was afforded a second VA examination in October 
2008.  The examiner was apprised of the Veteran's medical 
history regarding his right thigh disorder and noted that the 
Veteran discontinued the use of Neurontin because of its side 
effects.  The examiner found sensory testing of the right 
thigh to be normal except for altered pin sensation over the 
right lateral thigh region in the distribution of the lateral 
femoral cutaneous nerve of the thigh.  The Veteran's motor 
function, strength, cerebellar, and gait were found to be 
intact.  The examiner diagnosed the Veteran as having 
meralgia paraesthetica and opined that the exam was normal 
except for altered sensation of distribution of the lateral 
femoral cutaneous nerve of the thigh.

Analysis

The standards for rating impairment of the external cutaneous 
nerve of the thigh are set forth at 38 C.F.R. §4.124a, 
Diagnostic Code 8529.  A rating of 0 percent is indicated for 
cases of mild to moderate paralysis and a rating of 10 
percent is appropriate where there is severe to complete 
paralysis of the nerve.

In the present case, the Veteran complains of constant 
numbness, tingling and burning.  Functionally, he stated that 
his right thigh disorder has prevented him from engaging in 
physical fitness, but maintained that the disorder has not 
impacted his employment.  Overall, the Veteran notes, the 
effect of his right thigh nerve disorder on his daily life is 
minimal.

Objectively, the veteran identified numbness along his right 
thigh in a lateral cutaneous nerve distribution, and the 
examiners of the Veteran's nerve disorder have opined that it 
does not affect his motor function or gait.  He was 
prescribed Neurontin, but discontinued its use.  The Veteran 
has not complained of pain resulting from his nerve disorder 
and has not demonstrated a true functional impairment.

In short, although numbness is present in the affected right 
thigh region, in the absence of further objective 
symptomatology or functional impairment suggesting more than 
moderate incomplete paralysis, the Board is unable to find 
that the evidence supports a disability picture of 
approximately severe incomplete paralysis or complete 
paralysis.  Consequently, initial compensable evaluation is 
not warranted.

The Board notes that the Veteran has not submitted evidence 
showing that this disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board must conclude that an initial 
compensable for the Veteran's right thigh nerve disorder is 
not warranted under the schedular criteria.

The Board lastly notes that the RO, in granting service 
connection for right thigh nerve damage, assigned an 
effective date for the grant of September 1, 2005.  The Board 
has reviewed the evidence on file and concludes that the 
underlying level of severity for the Veteran's right thigh 
nerve damage has remained at the 0 percent level, but no 
more, since the award of service connection.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period beginning September 1, 2005, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial compensable rating for right thigh 
nerve disability is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


